Title: From Alexander Hamilton to Elizabeth Hamilton, [16 April 1797]
From: Hamilton, Alexander
To: Hamilton, Elizabeth


[Peekskill, New York, April 16, 1797]
My Dear Eliza
We arrived here last Evening well and shall proceed immediately on our journey.
I forgot my brief in the cause of Le Guen against Gouverneur which is in a bundle of papers in my armed Chair in the Office. Request one of the Gentlemen to look for it and send it up to me by the post of Tuesday. Beg them not to fail. Adieu My beloved. Kiss all the Children for me.
Yrs.
AHPeeks Kill April16th 1797
Mrs. Hamilton
